Webb, Judge.
Shorts appeals his conviction for robbery, charging that the verdict was not supported by the evidence, and assigning error on the admission, over objection, of a photograph of him which he asserts was picked out as the result of impermissibly suggestive procedures which tainted the subsequent in-court identification. We affirm.
1. The evidence was sufficient to show that the photographic line-up was not impermissibly suggestive. Daniels v. State, 135 Ga. App. 549 (218 SE2d 274) (1975). Additionally, the trial court was warranted in accepting the victim’s in-court identification as based upon his encounter with the accused rather than the photographic line-up. Yancey v. State, 232 Ga. 167 (205 SE2d 282) (1974).
2. The evidence amply supported the verdict.

Judgment affirmed.


Quillian, P. J., and McMurray, J., concur.